Date Signed:
December 6, 2018




                     UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF HAWAII

In re                                              Case No. 18-00777
                                                   Chapter 13
LEEDO KALEO ANDERSON,

           Debtor.                                 Re: Docket No. 33

                MEMORANDUM OF DECISION REGARDING
            “NO-LOOK” FEES AND HAWAII GENERAL EXCISE TAX

        The question presented is whether the attorney for the debtor in a chapter 13

who elects to accept the “no-look” fee may collect Hawaii general excise tax in

addition to the fee. For the reasons that follow, the answer is no.

        Counsel for the debtor in this case has proposed a chapter 13 plan that provides

that the trustee will pay the unpaid balance of the attorneys’ fee. The attorneys’ fee

amount has been calculated in a way that effectively requires the estate to pay the

Hawaii general excise tax on the attorneys’ fee.

        Hawaii law imposes a tax, known as the general excise tax, on the gross income




 U.S. Bankruptcy Court - Hawaii #18-00777 Dkt # 46 Filed 12/07/18 Page 1 of 4
of all persons engaging in business in the state.1 The statute “subjects to the general

excise tax virtually every economic activity imaginable.”2 It specifically imposes the tax

on “any service business or calling including professional services . . . .”3 It therefore

applies to licensed attorneys.4

       Although the tax is imposed on businesses, a business may “visibly pass on [the

general excise tax] to its customer provided that the customer agrees to pay it as part of

the sale.”5 It is customary for attorneys representing private clients to “visibly pass on”

the general excise tax. But the clients’ agreement is essential. “Businesses must tell their

customers if they plan to visibly pass on GET and customers must agree to pay it

because misrepresenting the actual price violates consumer protection laws.”6

       This court has adopted Chapter 13 Attorney Fee Guidelines7 that permit

counsel for chapter 13 debtors to obtain approval of their compensation without filing



       1
         Haw. Rev. Stat. § 237-13. Some businesses and activities are exempt from tax, but none of
the exemptions applies here.
       2
           Pratt v. Kondo, 53 Haw. 435, 436 (1972).
       3
           Haw. Rev. Stat. § 237-13(6)(A).
       4
           Pratt v. Kondo, 53 Haw. at 437.
       5
           State of Hawaii, Dept. of Taxation, Tax Facts 37-1, General Excise Tax (rev. 03/2015),
available at http://files.hawaii.gov/tax/legal/taxfacts/tf2015-37-1.pdf.
       6
           Id.
       7
           The guidelines are available on the court’s website.


                                                    2



  U.S. Bankruptcy Court - Hawaii #18-00777 Dkt # 46 Filed 12/07/18 Page 2 of 4
a formal compensation application, provided that certain conditions are met. The fee

that is approved under this streamlined process is colloquially called the “no-look” fee.

       Among other requirements, the attorney must agree to accept only the amounts

specified in the guidelines as “presumptively reasonable.” Nothing in the guidelines

permits the attorney to pass on to the client, or to receive from the estate, the general

excise tax on the presumptively reasonable fee.

       In addition, the attorney and the client must sign a Rights and Responsibilities

Agreement in a prescribed form.8 This agreement has lengthy and detailed provisions

about attorneys’ fees. These provisions do not permit an attorney opting in to the no-

look fee process to pass on the general excise tax to the client or the estate.

       Therefore, attorneys who opt in to the no-look fee process in chapter 13 cases

may not pass on the general excise tax to their debtor clients (or the estate). The

guidelines do not permit them to do so and the clients have not agreed to such

treatment.

       I am prepared to confirm the plan in this case only if the debtor’s attorney

agrees to eliminate the passed-on general excise tax from counsel’s fee request.

       The trustee shall submit a proposed order, in the usual form, either confirming




       8
           This form is also available on the court’s website.


                                                    3



 U.S. Bankruptcy Court - Hawaii #18-00777 Dkt # 46 Filed 12/07/18 Page 3 of 4
or denying confirmation of the plan, depending on whether counsel is willing to

adjust the compensation request as indicated.

                                 END OF ORDER




                                          4



 U.S. Bankruptcy Court - Hawaii #18-00777 Dkt # 46 Filed 12/07/18 Page 4 of 4
